                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division

LARRY RONK,

               Plaintiff,

V.                                                            NO. 3:19-CV-1467-J-20PDB

CTIPATH, LLC, & JEA,

               Defendants.



                                          Order

       Before the Court is defendant JEA’s motion to strike plaintiff Larry Ronk’s
amended complaint as untimely. Doc. 16. Ronk opposes the motion. Doc. 16 at 4.

       On January 28, JEA moved to dismiss the original complaint. Doc. 12. On
February 10, Ronk moved without opposition for more time to respond to the motion
to dismiss due to counsel’s travel schedule, observing the response was due February
11 and requesting 14 more days. Doc. 13. The Court granted the motion, directing
Ronk to “respond to the motion to dismiss by February 25[.]” Doc. 14. On February
25, Ronk filed the amended complaint. Doc. 15.

       JEA argues the amended complaint is untimely under Federal Rule of Civil
Procedure 15 because Ronk filed it more than 21 days after service of the motion to
dismiss (the 21-day deadline was February 18). 1 Doc. 16. Citing Local Rule 3.01(b),

       1Rule   15 provides, “A party may amend its pleading once as a matter of course
within” either “21 days after serving it,” or “if the pleading is one to which a responsive
pleading is required, 21 days after service of a responsive pleading or 21 days after service
of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(A)–
(B). “In all other cases, a party may amend its pleading only with the opposing party’s
written consent or the court’s leave. The court should freely give leave when justice so
requires.” Fed. R. Civ. P. 15(a)(2).
JEA contends that although the Court extended the deadline to respond to the motion
to dismiss to February 25, a “response” to a motion to dismiss does not include an
amended complaint, and the amended complaint thus is untimely. 2 Doc. 16 at 2–3.
JEA explains that because Ronk’s counsel referenced in the motion for extension an
original response due date within 14 days of the motion to dismiss instead of the 21
days allowed for an amendment, Ronk was seeking an extension to respond in
opposition to the motion to dismiss. Doc. 16 at 3–4. JEA states that Ronk’s counsel
used the same “response” language from the motion in an email to JEA’s counsel
about the extension, and JEA’s absence of opposition to an extension was for the
response deadline only, not the amended complaint deadline. 3 Doc. 16 at 3–4; see Doc.
16-1 and Doc. 16-2 (emails). JEA contends counsel’s conferral under Local Rule
3.01(g) therefore was not in good faith, and he did not have written consent or leave
of court to file an amended complaint beyond February 18. Doc. 16 at 4–5.

       A written response in opposition to the motion to strike is unnecessary. See
Fed. R. Civ. P. 1 (“[The Federal Rules of Civil Procedure] should be construed,
administered, and employed by the court and the parties to secure the just, speedy,
and inexpensive determination of every action and proceeding.”).

       The Court denies the motion to strike the amended complaint, Doc. 16, and
deems the amended complaint, Doc. 15, the operative pleading.

       Rule 15 anticipates filing an amended pleading as an appropriate and efficient
response to a motion to dismiss to correct deficiencies identified, and the Court’s order
extending the deadline used the word “respond” without defining it in a limiting



       2Local Rule 3.01(b) provides, “Each party opposing a motion or application shall
file within 14 days after service of the motion or application a response that includes a
memorandum of legal authority in opposition to the request[.]”
       3Local Rule 3.01(g) provides that, before filing most types of motions, “the moving
party shall confer with counsel for the opposing party in a good faith effort to resolve the
issues raised by the motion.”

                                             2
manner. Although JEA reasonably believed Ronk would be responding in opposition
to the motion to dismiss rather than filing an amended pleading in response to the
motion to dismiss, the Court would have extended the deadline regardless of the type
of response contemplated and regardless of JEA’s position; after all, the action is
relatively new, the requested extension was short, the reason for the need for more
time was sound, and Ronk has not previously asked for any extension. Moreover, even
were the Court to strike the amended complaint, the Court would permit amendment
given the liberal amendment standard in Rule 15, the absence of a previous
amendment, and the relative newness of the action. See Espey v. Wainwright, 734
F.2d 748, 750 (11th Cir. 1984) (“This policy of Rule 15(a) in liberally permitting
amendments to facilitate determination of claims on the merits circumscribes the
exercise of the trial court’s discretion; thus, unless there is a substantial reason to
deny leave to amend, the discretion of the district court is not broad enough to permit
denial.” (internal quotation marks and alterations omitted)).

      To give JEA sufficient time to respond to the amended complaint, the Court
sua sponte extends the response deadline to March 24, 2020.

      In light of the amended complaint, the pending motion to dismiss the original
complaint, Doc. 12, is denied without prejudice as moot.




                                          3
      The other defendant, CTIPath, LLC, has not appeared. The service of process
deadline is approaching (March 19). By March 20, 2020, Ronk must file proof of
service under Federal Rule of Civil Procedure 4(l). 4

      Ordered in Jacksonville, Florida, on March 12, 2020.




c:    Counsel of record




      4Rule  4(l) provides, “Unless service is waived, proof of service must be made to the
court. Except for service by a United States marshal or deputy marshal, proof must be
by the server’s affidavit.”

                                            4
